Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 are allowed.
Regarding Claim 1,
CN101846836A  discloses (Drawing 6 and Drawing 9) a method of manufacturing a display panel, wherein providing a liquid crystal motherboard [0034-0039], the liquid crystal motherboard comprises a first motherboard, a second motherboard, and a plurality of liquid crystal regions arranged in a matrix on the first motherboard, the plurality of liquid crystal regions comprise first liquid crystal regions (Fig. 9, all letters except H and E) adjacent to first edges of the first motherboard and a central liquid crystal region (Fig. 9, (H,E)) not adjacent to any edge of the first motherboard, coating a sealant (B1,B2,B3,B4) on a peripheral region of each of the liquid crystal regions of the first motherboard; and assembling the second motherboard with the first motherboard and arranging liquid crystal in each of the liquid crystal regions to obtain the liquid crystal motherboard, wherein the coating the sealant (B1,B2,B3,B4) on the peripheral region of each of the liquid crystal regions of the first motherboard comprises: coating a first sealant (anyone B1,B2,B3,B4) on a peripheral region of the central liquid crystal region, and coating a second sealant (anyone of theses B1,B2,B3,B4) on a peripheral region of each of the first liquid crystal regions, wherein the first sealant is provided with a first supporting structure, the second sealant is provided with a second supporting 
Huang et al (US 20110058137) discloses the central liquid crystal regions and peripheral regions sealed by the sealant.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose coating only a first sealant on an entire peripheral region of the central liquid crystal region, and coating a second sealant on a peripheral region of each of the first liquid crystal regions, wherein the first sealant is provided with a first supporting structure, the second sealant is provided with a second supporting structure, and a height of the second supporting structure is larger than a height of the first supporting structure, the first sealant has a same height in the entire peripheral region of the central liquid crystal region.
Claims 2-15 depend on Claim 1, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/LUCY P CHIEN/Primary Examiner, Art Unit 2871